 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10    DAIL M. JORDAN,                                          Case No.: 2:18-cv-01450-NJK
11              Plaintiff(s),                                              Order
12    v.                                                            [Docket Nos. 44, 49]
13    C.C.A.N. FINANCIAL, INC., et al.,
14              Defendant(s).
15          Pending before the Court is Defendant’s motion to enforce settlement. Docket No. 44.1
16 Plaintiff filed an untimely response, as well as a motion for leave to file that untimely response.
17 Docket Nos. 49, 52. Defendant filed a response to the motion for leave, Docket No. 50, and a
18 reply to the motion to enforce, Docket No. 54. The Court held a hearing limited to procedural and
19 jurisdictional concerns. See Docket No. 56. For the reasons explained herein, the Court will retain
20 jurisdiction over the dispute concerning the parties’ settlement, but will DENY without prejudice
21 the motion to enforce settlement.2
22
23          1
             The parties consented to resolution of this case by the undersigned magistrate judge.
     Docket No. 27.
24
           2
             The explanations proffered for Plaintiff’s failure to timely respond to the motion to
25 enforce are not compelling ones. See Docket No. 50. Nonetheless, the Court finds it in the interest
   of justice in the circumstances of this case to consider the untimely response and will GRANT the
26 motion for leave. Still, the Court wants to make crystal clear that it expects strict compliance with
   all deadlines, all orders, and all governing rules moving forward. FAILURE TO COMPLY
27 MAY RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING
   SANCTIONS DISPOSITIVE OF THE REMAINING BREACH OF CONTRACT
28 DISPUTE.

                                                     1
 1 I.       RETENTION OF JURISDICTION
 2          The parties agreed to the Court’s retention of jurisdiction over enforcement of the
 3 settlement agreement. See Docket No. 44-4 at 9. As the Court has noted previously, it never
 4 agreed previously to retain jurisdiction of this case. See Docket No. 55 at 1-2 n.1. The case
 5 remains pending before the Court at this time as an order of dismissal and judgment have not been
 6 entered. Courts possess the authority to enforce settlement agreements in cases that are pending
 7 before them. In re City Equities Anaheim, Ltd., 22 F.3d 954, 957 (9th Cir. 1994). This authority
 8 includes the ability to oversee proceedings that may result in an award of damages for breach of a
 9 settlement agreement. See, e.g., TNT Marketing, Inc. v. Agresti, 796 F.2d 276, 278 (9th Cir.
10 1986).3 The Court would be well within its discretion not to retain jurisdiction over the parties’
11 dispute concerning breach of the settlement agreement, especially given that the undersigned had
12 no part in the settlement discussions at issue. As a courtesy to the parties and in an effort to provide
13 efficient resolution of their controversy, see Fed. R. Civ. P. 1, the Court will instead retain
14 jurisdiction.
15 II.      MOTION TO ENFORCE SETTLEMENT
16          Turning to the motion to enforce settlement, summary enforcement proceedings are “ill-
17 suited to situations presenting complex factual issues” that require testimonial exploration or other
18 factual development. City Equities Anaheim, 22 F.3d at 957-58. It is also abundantly clear that
19 resolution of a motion to enforce on its papers is improper when there are material issues of fact.
20 See, e.g., id. The motion practice in this case evidences material issues of fact both with respect
21 to the condition of the property (i.e., whether there was a breach of the settlement agreement by
22 Plaintiff) and the amount of damages (if any). Compare Docket No. 44 with Docket No. 52.
23 Indeed, defense counsel acknowledged this fact at the hearing. See Hearing Rec. (2/11/20) at 1:14-
24 1:15 p.m.; see also id. at 1:10-1:11 p.m. (Plaintiff’s counsel referring to the motion work as a
25
26          3
            This breach of contract dispute is a separate claim for which there must be an independent
   basis for federal jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381
27 (1994). Defendant represents that the parties remain diverse and the motion to enforce seeks more
   than $75,000 in damages. See Docket No. 44 at 10 n.6. As such, diversity jurisdiction exists for
28 the breach-of-contract dispute arising out of the settlement agreement. See 28 U.S.C. 1332(a).

                                                      2
 1 “starting point” for resolution of this dispute). As such, resolution of this dispute on the papers is
 2 not appropriate. Moreover, the factual presentations to date (particularly from Plaintiff) have been
 3 disorganized and haphazard. The Court declines to act as a factfinder without a proper exchange
 4 of evidence between the parties to eliminate surprise, as well as the development of the record
 5 through at least limited discovery to ensure a proper resolution of the facts.
 6         Accordingly, the Court will deny the motion to enforce settlement. The parties will have
 7 a period of 60 days to conduct discovery on the issues in dispute with respect to breach of the
 8 settlement agreement. A discovery cutoff will therefore be set for April 13, 2020.4 To the extent
 9 further development of the record renders it appropriate to seek summary judgment, any such
10 motion must be filed by May 11, 2020. If summary judgment is not sought, the parties must file
11 a joint proposed order to govern the evidentiary hearing that complies with the requirements for
12 joint proposed pretrial orders by June 10, 2020. See Local Rule 16-4. Once that proposed order
13 is filed, the Court will schedule the evidentiary hearing.       Each party must also file proposed
14 findings of fact and conclusions of law within 14 days of the completion of the evidentiary hearing.
15 III.    POTENTIAL FOR ARBITRATION
16         Plaintiff’s counsel suggested at the hearing that it may be preferable if the parties agree to
17 submit their dispute about the settlement agreement to binding arbitration before Judge Leen, who
18 presided over the settlement conference, but is now retired from the bench and working at JAMS.
19 To the extent that is an avenue the parties wish to pursue, counsel must promptly contact JAMS.
20 Either a status report concerning arbitration or dismissal papers for this action in light of an
21 agreement to submit to binding arbitration must be filed by February 26, 2020.
22 IV.     CONCLUSION
23         In light of the above, the Court will retain jurisdiction at the parties’ request to decide their
24 dispute as to breach of the settlement agreement. The Court DENIES without prejudice the motion
25 to enforce [Docket No. 44]. The Court GRANTS the motion for leave [Docket No. 49]. The
26
           4
            Counsel shall immediately begin coordinating the schedules for deponents. In addition,
27 the ordinary deadlines for responding to discovery will be shortened to 14 days. See Fed. R. Civ.
   P. 33(b)(2) (court may shorten time for interrogatory responses); Fed. R. Civ. P. 34(b)(2)(A) (same
28 for document requests); Fed. R. Civ. P. 36(a)(3) (same for requests for admission).

                                                      3
 1 Court ENTERS the following deadlines: discovery cutoff of April 13, 2020; dispositive motion
 2 deadline of May 11, 2020; joint proposed order for evidentiary hearing deadline of June 10, 2020;
 3 and proposed findings of fact and conclusions of law due 14 days after the conclusion of the
 4 evidentiary hearing. Moreover, the Court ORDERS that either a status report regarding arbitration
 5 or dismissal papers must be filed by February 26, 2020.
 6         IT IS SO ORDERED.
 7         Dated: February 12, 2020
 8                                                            ______________________________
                                                              Nancy J. Koppe
 9                                                            United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
